Citation Nr: 1341411	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of tonsillitis, to include a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim.

In Board decisions dated November 2009 and December 2011, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an August 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

The December 2011 Board decision also remanded the issues of entitlement to service connection for residuals of spontaneous pneumothorax, stable small nodules in the right mid-lobe on the lung, and residuals of tonsillitis to include rheumatic arthritis.  In an August 2012 rating decision, the RO granted service connection for these disabilities.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).





REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal. The Board is cognizant that the Veteran's case has been in adjudicative status for several years and that it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the December 2011 remand, the Board instructed that the Veteran be scheduled for a VA examination with a rheumatologist in order to assess the nature and etiology of the claimed disabilities.  The examiner was instructed to diagnose any heart conditions found to be present.  The examiner was then asked to provide an opinion as to whether it is at least as likely as not that any current heart conditions, to include a heart murmur and cardiomyopathy, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service diagnosis of tonsillitis.  The examiner was to specifically address whether it is at least as likely as not that the Veteran's heart conditions, to include a heart murmur and cardiomyopathy, are causally related to his past incurrence of rheumatic fever.  In rendering his/her conclusion, the examiner was asked to specifically acknowledge and comment on the evidence of record including private treatment records, private physician's opinion letters, and multiple VA examination reports.

Pursuant to the December 2011 remand, the Veteran was afforded a VA examination in February 2012.  Unfortunately, the Board finds the February 2012 VA examiner's report to be unclear with respect to current diagnosis and etiology of the claimed heart condition.  With respect to diagnosis of a current heart condition, the examiner noted only that the Veteran had a history of rheumatic fever.  Although the examiner determined that no heart murmur was noted upon the clinical examination, she did not identify or discuss the Veteran's cardiomyopathy, which was diagnosed by Dr. J.C.T.  See the letter of Dr. J.C.T. dated January 2010; see also the private treatment record dated August 2005.  In addition, in her February 2012 report, the examiner indicated that the Veteran's MET level limitation was due to his heart condition, and also limited by a severe obstructive lung defect.  As the examiner only diagnosed the Veteran with a history of rheumatic fever and noted no current diagnosis of a heart condition, this finding is confusing and contradictory.  Moreover, the examiner endorsed a conclusion that "[t]he claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[e]chocardiogram indicates normal size of left ventricle and normal ejection fraction.  Per cardiology assessment, Veteran was able to achieve a workload of 10.1 METS and determined to have normal studies.  No murmur noted per this examination on clinical exam."  Critically, this rationale did not discuss the pertinent private treatment records, private physician's opinion letters, or VA examination reports, as indicated by the Board's December 2011 remand instructions.

In sum, the Board finds that its December 2011 remand instructions were not followed by the February 2012 VA examiner and, as such, the record remains unclear as to whether the Veteran's currently diagnosed heart condition was incurred in or aggravated by his military service, to include his tonsillitis.  This matter should be remanded in order to afford the Veteran a new VA cardiology examination with medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA cardiology examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed heart condition.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should document all currently diagnosed heart conditions.  The examiner is instructed that the Veteran has been diagnosed with a heart murmur and cardiomyopathy by his treating physician.

The examiner should provide an opinion as to whether it is at least as likely as not that any current heart conditions, to include a heart murmur and cardiomyopathy, had its onset in service or is related to any in-service disease, event, or injury to include the in-service diagnosis of tonsillitis.

The examiner should also state whether it is at least as likely as not that the Veteran's current heart conditions, to include a heart murmur and cardiomyopathy, are causally related to his past incurrence of rheumatic fever.

The examiner should not rely solely upon the absence of medical documentation of post-service incurrence of rheumatic fever as a basis for determining that no nexus exists.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as the Veteran's service treatment records, which show a diagnosis of tonsillitis; private treatment records; the January 2010, February 2010, and November 2010 private physician opinion letters; the August 2006, February 2010, and June 2010 VA examination and addendum reports, the Veteran's lay statements, and any other relevant information.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

